Title: To Thomas Jefferson from Stephen Cathalan, Jr., 22 January 1791
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 22d. January 1791.

I had the honour of recieving your Letters of the 17th. Last June and 26th. Last August; this Last came the First to me.
That of the 17th. June advising me that the President of the United States has honoured me with the appointment of Vice-Consul for United States of America in this Port of Marseilles, reached my hands very little Time since. The Commission Inclosed in it, Wilm. Short Esqr. your chargé d’affaires at Paris, took it out from it in order to gett from the French Minister of Foreing Affairs the Exequatur; and as I expected from a Day to an other to receive it, and on it make my self acknowlegded towards the Admiralty and the executive Power of this Department; tho’ I have not yet received it, I find now that I have too Long time delay’d of acknowlegding you the receipt of those two Letters, and Making you, Sir, my sincere thanks for the honour that the President of U.S. has Confered on me, in Appointing me for that honourable office.
I beg you, Sir, to assure the President of United States, that I will use all my endeavours and employ every thing in my Power to render my self worth of the feeling of that office, to the Satisfaction  of Congress and the American Individuals, when they will have occasion to avail of my Services.
I will Conform myself in all Points to the Duties and regulations for the exercise of Consular office, mentioned in your Letter of the 20th. Last August, as well as on those that Congress or you will order me to follow, and never Mislead.
Any American Vessels have yet appeared in this, nor any other French Ports of the Mediteranean, since a very Long Time. When Some will appear, I will not fail to give your every Six Months an State of them arranged in the Manner you Prescribe, closed in the Last Days of June and December; as Long as a Treaty between U.S. and Algiers will not take Place, I apprehend that tho’ I desire with all my Heart, to be useful to United States, my Services will be of very little use to America.
To Prove you, Sir, how much I wish to contribute with all my Power to their Welfare and Prosperity, I Take the Liberty of Inclosing you in this Packett my Refflexions on Such a Treaty and a Repport of what I have done till now, to prepare the means to make it if Possible.
I leave the whole to your wise Considerations, and if Found by you worth the Serious attention of Congress, I will find my self very happy if my Services in that Line may be accepted.
I will do my self the honor of wearing the Navy uniform you Prescribe, as Soon as I will be Installed in the Vice-Consular Office, and to sustain with Dignity the Respectable Nation I am to Reppresent here.
In Politicks I have no news worth your attention this Moment. You are I doubt not well advised of all what ocurs Dayly at Paris; I will not fail of advising you of what may occur here.
In the Commercial Line, I am of Opinion, that if they Succeed in the Natal. Assy. to Distroy the Farm of Tobacco, that Branch of Trade between France and America will become very active, and that very little Tobacco will be Planted in France, as it will become Dearer and not of a So good quality as your’s.
I have obtained Lately at Court, that Foreing Beef and Pork Salted, which could not be interposed at Marseilles Free of Duty, but when destined for our East or West Indies Islands, will now be sold or Shipped for any Foreing Port, without paying the duty of about £12₶ ⅌ Bal; I sollicited that alteration, Shewing the injustice of being obliged to pay that heavy duty, on a Large Parcel of american Pork, which I had order to Send to Cadiz, finding  not an advantageous sale here; by that new regulation I have already shipped them Freely.
I apprehend that as we have suffered Large and heavy Rains during 3 Months which have caused Large innundations of almost all the Rivers of France, we will have a Bad Crop of wheat, this Summer; now American Wheat would obtain £36₶ to 37₶ ⅌ Charge (100 English quarters makes 175 Charges) superfine Fresh Flour £38₶ to 40₶ ⅌ Bal.; the above Prices will rise next Spring and Summer, if unfortunately the young Crop proves bad. I am of oppinion of encouraging the American exports of that Produce, this way, if Prices are Moderate with you.
The Exchange on London is now here at 25d. ½ to ¾ ⅌ ecu of 3 Livres. Fish oil For Tannaries is at very high Prices and scarce here, Since the Prohibition of the Foreing whale oil; American whale oil will meet now with fine and advantageous Sales tho’ it’s quality has not yet been much Liked in France, would it not be Possible to make it as well in America, as that of Portugal. French Baccaloo oil has been sold at 220₶ ⅌ Cask of about₶. 500. American whale oil would I dare say obtain now about £30₶ pr. ql. of 90 lb. English, if of Good quality. I have the honour to be with respect Sir Your most obedient humble & Devoted Servant

Stephen Cathalan Junr.

